Matter of Wydra v Brach (2016 NY Slip Op 07666)





Matter of Wydra v Brach


2016 NY Slip Op 07666


Decided on November 16, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 16, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
SHERI S. ROMAN
JEFFREY A. COHEN
HECTOR D. LASALLE, JJ.


2016-03226
 (Index No. 27286/10)

[*1]In the Matter of Edward Wydra, et al., petitioners- appellants, 
vMendel Brach, respondent-respondent, et al., respondents.


Lynn, Gartner, Dunne & Covello, LLP, Mineola, NY (Joseph Covello, Robert P. Lynn, Jr., and Perry Balagur of counsel), for petitioners-appellants.
Abrams, Fensterman, Fensterman, Eisman, Formato, Ferrara & Wolf, LLP, Brooklyn, NY (Frank V. Carone, Susan Mauro, and John S. Cahalan of counsel), for respondent-respondent.
J. Michael Gottesman, Kew Gardens, NY, for respondents.

DECISION & ORDER
Appeal from an order of the Supreme Court, Kings County (Ellen M. Spodek, J.), dated February 5, 2016. The order, insofar as appealed from, granted that branch of the motion of the respondent Mendel Brach which was to disqualify a panel of the rabbinical court assigned to rehear the matter.
ORDERED that the order is reversed insofar as appealed from, on the law, with costs, and that branch of the motion of the respondent Mendel Brach which was to disqualify a panel of the rabbinical court assigned to rehear the matter is denied as academic.
For the reasons stated in our decision and order on a related appeal from an order dated August 13, 2015 (see Matter of Wydra v Brach, _____ AD3d _____ [Appellate Division Docket No. 2015-10604; decided herewith]), the Supreme Court should have denied the motions of the respondents for leave to renew their prior cross motion to vacate an arbitration award made by a rabbinical court, and should not have remitted the matter to the rabbinical court for a rehearing. In light of our determination on that appeal, that branch of the motion of the respondent Mendel Brach which was to disqualify the panel of the rabbinical court assigned the rehear the matter should have been denied as academic.
LEVENTHAL, J.P., ROMAN, COHEN and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court